Order entered May 1, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00239-CV

  ANGELOS KOLOBOTOS, A/K/A ANGELOS KOLOMBOTOS, ET AL.,
                        Appellants

                                        V.

                          CITY OF DALLAS, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-17-16384

                                     ORDER

      Before the Court is appellants’ supplement to motion to extend time to file

notice of appeal. We GRANT the motion and deem the notice of appeal filed

February 19, 2020 timely for jurisdictional purposes.

      We note the reporter’s record has not been filed because appellant has not

requested it. Accordingly, we ORDER appellants to file, no later than May 11,

2020, written verification they have requested the reporter’s record and paid or

made arrangements to pay for the record. We caution appellants that failure to file
the requested verification may result in the appeal being submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c).

                                             /s/   BILL WHITEHILL
                                                   JUSTICE